PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Smilgevich, et al.
Application No. 16/181,682
Filed: November 06, 2018
Attorney Docket No. 179.0001US1
:
:
:        DECISION ON PETITION
:
:

 
This is a decision on the request for relief under the CARES Act Relief Notice filed November 10, 2020 and the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 10, 2020, to revive the above-identified application.

The present request and petition are not signed by an attorney/agent of record. However, in accordance with 37 CFR 1.34(a), the signature of IIya Libenzon Adler appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The request for relief under the CARES Act Relief Notice is DISMISSED.

The request for waiver of revival fee under the CARES Act Relief Notice was untimely. Any petition to revive under 37 CFR 1.137(a) filed after July 31, 2020 must be accompanied by the revival fee. The revival fee cannot be waived, even if the petition is accompanied by the COVID‐19 Statement. In this instance the required fee for revival is $1050.

The petition under 37 CFR 1.137(a) is DISMISSED.

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to revive an abandoned application for patent based on unintentional delay or to accept an unintentionally delayed payment of a fee for issuing a patent. The revival fee required by law is $1050.  

The petition in the above-identified application was not accompanied by payment of the required fee.  No consideration on the merits can be given to the petition until the required fee is received. 



By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at 571-272-1619.


/JONYA SMALLS/
Jonya SmallsParalegal Specialist, OPET                                                                                                                                                                                                        




    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)